DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: each of the various “units” listed in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (WO2013161028A1).
Regarding claim 1, Takahashi teaches a vehicle image processing device (S; Figures 1-3) comprising: an imaging unit (camera 1) configured to image surroundings of a vehicle and output video data (page 1 of translation contains description of this structure, which is also illustrated in Figures 1-3); an image extraction unit (navigations device body 2; page 1 of translation contains description of this structure, which is also illustrated in Figures 1-3 ["navigation device body 2 has a CPU 11, a storage device 12, a GPS 13, and a graphic controller 14"]) configured to extract an image from the video data when a predetermined operation for instructing image acquisition is performed; an image processing unit (2) configured to process the image extracted by the image extraction unit in accordance with a field of view of a user in a vehicle interior; and an image display unit (display 3) configured to display the image processed by the image processing unit on a screen arranged at a position aligned with a line of sight of the user (See description of process corresponding to Figure 8, on pages 2-3 of translation [begins with "In FIG. 8, first, in step S5," on page 2]; Figures 5-8; further described from last paragraph of page 2 through the beginning of the Figure 8 flowchart description on page 3).
Regarding claim 2, Takahashi discloses the invention of claim 1 as discussed above, and teaches a video data storage unit (video RAM) configured to store the video data obtained by imaging of the imaging unit for a predetermined time, wherein the image extraction unit extracts an image from the video data stored by the video data storage unit (third paragraph from bottom of page 1 [also, inherent to operation]).
Regarding claim 3, Takahashi discloses the invention of claim 2 as discussed above, and teaches that the image extraction unit changes a timing of extracting an image from the video data based on a traveling speed of the vehicle (this broad limitation is inherent to the operation of the system [e.g. if the vehicle stops or slows prior to arriving at the scene of any of Figures 1-10, which include image extraction and display steps, the timing of extracting the image would be delayed by the duration of the stop and or the reduction in traveling speed of the vehicle; also Figure 5C and its description on page 2 teaches the step of extraction as being based on the speed at which the moving object 32 reaches a particular location in the image viewing area, i.e. depending on vehicle traveling speed], as the limitation does not require any specific calculation/determination steps involving the traveling speed and the extraction timing).
Regarding claim 4, Takahashi discloses the invention of claim 2 as discussed above, and teaches that the image extraction unit changes a timing of extracting an image from the video data based on an instruction of the user (this broad limitation is inherent to the operation of the system [the speed of the vehicle discussed above is directly based on user instruction], as the limitation does not require any specific calculation/determination steps involving any specific instruction of the user and the extraction timing).
Regarding claim 5, Takahashi discloses the invention of claim 1 as discussed above, and teaches a line-of-sight detection unit (inherent function of the navigation device body 2 and camera 1) configured to detect the line of sight of the user (based on the traveling of the vehicle driven by the driver and/or the location of the object of interest [e.g. street sign, which is assumed to "particularly alert the user" as noted in the Background section of the reference]), wherein the image processing unit generates an image corresponding to the field of view of the user based on the line of sight detected by the line-of-sight detection unit (See Figures 3-10).
Regarding claim 6, Takahashi discloses the invention of claim 1 as discussed above, and teaches an image recognition unit (2) configured to perform image recognition on the image displayed by the image display unit and extract a partial image included in the image; and an information acquisition unit (2) configured to acquire information on the partial image extracted by the image recognition unit (e.g. image registration info, or info displayed in Figure 9), wherein the image display unit displays the information acquired by the information acquisition unit on the screen in association with the partial image (See Figures 5, 7, and 9, and description of Figures 5, 7, and 9 on pages 2 and 3 of the translation; also see corresponding steps of Figure 8 flowchart described on pages 2-3).
Regarding claim 7, Takahashi discloses the invention of claim 6 as discussed above, and teaches that the image display unit displays the partial image for which the information has been acquired by the information acquisition unit in a distinguishable form, and displays the information acquired by the information acquisition unit regarding the partial image for which the display of the information has been instructed by the user (See Figures 5, 7, and 9, and description of Figures 5, 7, and 9 on pages 2 and 3 of the translation; also see corresponding steps of Figure 8 flowchart described on pages 2-3).
Regarding claim 8, Takahashi discloses the invention of claim 2 as discussed above, and teaches a line-of-sight detection unit (inherent function of the navigation device body 2 and camera 1) configured to detect the line of sight of the user (based on the traveling of the vehicle driven by the driver and/or the location of the object of interest [e.g. street sign, which is assumed to "particularly alert the user" as noted in the Background section of the reference]), wherein the image processing unit generates an image corresponding to the field of view of the user based on the line of sight detected by the line-of-sight detection unit (See Figures 3-10).
Regarding claim 9, Takahashi discloses the invention of claim 2 as discussed above, and teaches an image recognition unit (2) configured to perform image recognition on the image displayed by the image display unit and extract a partial image included in the image; and an information acquisition unit (2) configured to acquire information on the partial image extracted by the image recognition unit (e.g. image registration info, or info displayed in Figure 9), wherein the image display unit displays the information acquired by the information acquisition unit on the screen in association with the partial image (See Figures 5, 7, and 9, and description of Figures 5, 7, and 9 on pages 2 and 3 of the translation; also see corresponding steps of Figure 8 flowchart described on pages 2-3).
Regarding claim 10, Takahashi discloses the invention of claim 3 as discussed above, and teaches a line-of-sight detection unit (inherent function of the navigation device body 2 and camera 1) configured to detect the line of sight of the user (based on the traveling of the vehicle driven by the driver and/or the location of the object of interest [e.g. street sign, which is assumed to "particularly alert the user" as noted in the Background section of the reference]), wherein the image processing unit generates an image corresponding to the field of view of the user based on the line of sight detected by the line-of-sight detection unit (See Figures 3-10).
Regarding claim 11, Takahashi discloses the invention of claim 3 as discussed above, and teaches an image recognition unit (2) configured to perform image recognition on the image displayed by the image display unit and extract a partial image included in the image; and an information acquisition unit (2) configured to acquire information on the partial image extracted by the image recognition unit (e.g. image registration info, or info displayed in Figure 9), wherein the image display unit displays the information acquired by the information acquisition unit on the screen in association with the partial image (See Figures 5, 7, and 9, and description of Figures 5, 7, and 9 on pages 2 and 3 of the translation; also see corresponding steps of Figure 8 flowchart described on pages 2-3).
Regarding claim 12, Takahashi teaches a vehicle image processing device (S; Figures 1-3) comprising: an imaging unit (camera 1) configured to image surroundings of a vehicle and output video data (page 1 of translation contains description of this structure, which is also illustrated in Figures 1-3); a video data storage unit (video RAM) configured to store the video data obtained by imaging of the imaging unit for a predetermined time (third paragraph from bottom of page 1), wherein an image extraction unit (navigations device body 2; page 1 of translation contains description of this structure, which is also illustrated in Figures 1-3 ["navigation device body 2 has a CPU 11, a storage device 12, a GPS 13, and a graphic controller 14"]) configured to extract an image from the stored video data when a predetermined operation for instructing image acquisition is performed (third paragraph from bottom of page 1; see additional process cited below); an image processing unit (2) configured to process the image extracted by the image extraction unit in accordance with a field of view of a user in a vehicle interior; an image display unit (display 3) configured to display the image processed by the image processing unit on a screen arranged at a position aligned with a line of sight of the user (See description of process corresponding to Figure 8, on pages 2-3 of translation [begins with "In FIG. 8, first, in step S5," on page 2]; Figures 5-8; further described from last paragraph of page 2 through the beginning of the Figure 8 flowchart description on page 3); an image recognition unit (2) configured to perform image recognition on the image displayed by the image display unit and extract a partial image included in the image; and an information acquisition unit (2) configured to acquire information on the partial image extracted by the image recognition unit (e.g. image registration info, or info displayed in Figure 9), wherein the image display unit displays the information acquired by the information acquisition unit on the screen in association with the partial image (See Figures 5, 7, and 9, and description of Figures 5, 7, and 9 on pages 2 and 3 of the translation; also see corresponding steps of Figure 8 flowchart described on pages 2-3).
Regarding claim 13, Takahashi discloses the invention of claim 12 as discussed above, and teaches that the image extraction unit changes a timing of extracting an image from the video data based on a traveling speed of the vehicle (this broad limitation is inherent to the operation of the system [e.g. if the vehicle stops or slows prior to arriving at the scene of any of Figures 1-10, which include image extraction and display steps, the timing of extracting the image would be delayed by the duration of the stop and or the reduction in traveling speed of the vehicle; also Figure 5C and its description on page 2 teaches the step of extraction as being based on the speed at which the moving object 32 reaches a particular location in the image viewing area, i.e. depending on vehicle traveling speed], as the limitation does not require any specific calculation/determination steps involving the traveling speed and the extraction timing).
Regarding claim 14, Takahashi discloses the invention of claim 12 as discussed above, and teaches that the image extraction unit changes a timing of extracting an image from the video data based on an instruction of the user (this broad limitation is inherent to the operation of the system [the speed of the vehicle discussed above is directly based on user instruction], as the limitation does not require any specific calculation/determination steps involving any specific instruction of the user and the extraction timing).
Regarding claim 15, Takahashi discloses the invention of claim 12 as discussed above, and teaches a line-of-sight detection unit (inherent function of the navigation device body 2 and camera 1) configured to detect the line of sight of the user (based on the traveling of the vehicle driven by the driver and/or the location of the object of interest [e.g. street sign, which is assumed to "particularly alert the user" as noted in the Background section of the reference]), wherein the image processing unit generates an image corresponding to the field of view of the user based on the line of sight detected by the line-of-sight detection unit (See Figures 3-10).
Regarding claim 16, Takahashi discloses the invention of claim 12 as discussed above, and teaches that the image display unit displays the partial image for which the information has been acquired by the information acquisition unit in a distinguishable form, and displays the information acquired by the information acquisition unit regarding the partial image for which the display of the information has been instructed by the user (See Figures 5, 7, and 9, and description of Figures 5, 7, and 9 on pages 2 and 3 of the translation; also see corresponding steps of Figure 8 flowchart described on pages 2-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747